DETAILED ACTION
In Applicant’s Response filed 9/20/21, Applicant has amended claims 1, 4 and 6. Currently, claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/21 was filed after the mailing date of the non-final rejection on 6/24/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (JP 2011-005028A; machine translation) in view of Masao Nakagawa et al (CN104922721A; machine translation; hereinafter “Nakagawa”).
With respect to claim 1, Goto discloses an adhesive skin patch (“medical adhesive plaster” – fig 1) comprising a base film (base material 1 which is a plastic film – para [0016]; fig 
Goto does not, however, explicitly disclose that the base film has a thickness of 1 to 9 µm. Goto does, however, teach that the base material can be a plastic film such as a polyurethane film having a thickness of 5-100 micrometers (para [0016]) which overlaps with the claimed range of 1 to 9 µm. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Goto so that the thickness of the base film is within the specific range of 1 to 9 µm since discovering the optimum or workable ranges involves only routine skill in the art.
Goto also does not disclose that the pressure-sensitive adhesive layer contains an acrylic copolymer and a carboxylic acid ester wherein the pressure-sensitive adhesive layer has a thickness of 16 to 50 µm.
Nakagawa teaches an adhesive skin patch (skin attachment sheet which includes an adhesive layer – claim 1) configured to be breathable to prevent pruritus and which provides “excellent stickiness”  with a skin a surface and reduces skin irritation when being peeled off for removal (translation page 2 paragraph 7 under “invention effect”), the patch comprising a base film (base material – claim 1; base material can be a thin film - translation pg 3 paragraph 9) having an adhesive layer provided on one side of the base film (claim 1), wherein the adhesive layer contains an acrylic copolymer and a carboxylic acid ester (claim 1 and translation page 3, 
	With respect to claim 2, Goto in view of Nakagawa discloses the invention substantially as claimed (see rejection of claim 1) and Goto also discloses that the base film is at least one selected from the group consisting of a urethane polymer (polyurethane – para [0016]), an amide polymer (polyamide – para [0016]) and an ester polymer (polyester – para [0016]).
With respect to claim 3, Goto in view of Nakagawa discloses the invention substantially as claimed (see rejection of claim 1) and Nakagawa further teaches that the acrylic copolymer contains an acrylic copolymer obtained from a monomer mixture containing a (meth)acrylic acid alkyl ester monomer (translation pg 2, paragraphs 8-13) and an alkoxy group-containing ethylenically unsaturated monomer (translation pg 2, paragraph 12). It would have 
With respect to claim 5, Goto in view of Nakagawa discloses the invention substantially as claimed (see rejection of claim 3) and Nakagawa further teaches the monomer mixture further containing a carboxy group-containing ethylenically unsaturated monomer (translation pg 2, paragraph 8). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have tried the specific combination of a carboxy group-containing ethylenically unsaturated monomer as taught by Nakagawa in the monomer mixture of Goto in view of Nakagawa because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill in the art.
	With respect to claim 7, Goto in view of Nakagawa discloses the invention substantially as claimed (see rejection of claim 1) and Goto also discloses that the patch comprises a supporting film peelably laminated so as to cover another side of the base film (plastic films 5a and 5b are bonded to another side of base material 1 such that “peeling off” is possible – para [0021]; fig 1).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (JP 2011-005028A; machine translation) in view of Masao Nakagawa et al (CN104922721A; machine translation; hereinafter “Nakagawa”) and further in view of Yamamoto et al (JP 10-033655A; machine translation).
	With respect to claim 4, Goto in view of Nakagawa discloses the invention substantially as claimed (see rejection of claim 3) but does not explicitly disclose the monomer mixture containing 40 to 80 mass% of the(meth)acrylic acid alkyl ester monomer and 10 to 60 mass% of the alkoxy group-containing ethylenically unsaturated monomer.
Yamamoto, however, teaches a pressure-sensitive adhesive layer which is an adhesive layer for skin attachment (claim 4) wherein the PSA contains an acrylic copolymer (claim 4; para [0016]) obtained from a monomer mixture containing 40% or more or, preferably, 50-98% by weight of a (meth)acrylic acid alkyl ester monomer (para [0019]) which overlaps with the claimed range of 40 to 80 mass%. Yamamoto also teaches use of 2-50% by weight of one or more additional copolymerizable monomers with the (meth)acrylic acid alkyl ester monomer (para [0019]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to form the monomer mixture of Goto in view of Nakagawa to contain 40 to 80 mass% of the (meth)acrylic acid alkyl ester monomer and 10 to 60 mass% of the alkoxy group-containing ethylenically unsaturated monomer as an additional copolymerizable monomer as taught by Yamamoto since discovering the optimum or workable ranges involves only routine skill in the art.
	With respect to claim 6, Goto in view of Nakagawa discloses the invention substantially as claimed (see rejection of claim 5) but does not explicitly disclose the monomer mixture 
Yamamoto, however, teaches a pressure-sensitive adhesive layer which is an adhesive layer for skin attachment (claim 4) wherein the PSA contains an acrylic copolymer (claim 4; para [0016]) obtained from a monomer mixture containing 40% or more or, preferably, 50-98% by weight of (meth)acrylic acid alkyl ester monomer (para [0019]), which overlaps with the claimed range of 40 to 80 mass%, and 2-50% by weight of one or more additional copolymerizable monomers with the (meth)acrylic acid alkyl ester monomer (para [0019]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to form the monomer mixture of Goto in view of Nakagawa to contain 40 to 80 mass% of the (meth)acrylic acid alkyl ester monomer and 2-50% by weight of additional copolymerizable monomers such as the alkoxy group-containing ethylenically unsaturated monomer and carboxyl group-containing ethylenically unsaturated monomer, as taught by Yamamoto, since discovering the optimum or workable ranges involves only routine skill in the art.  Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to form the monomer mixture to contain, specifically, 10 to 50 mass% of the alkoxy group-containing ethylenically unsaturated monomer and 1 to 10 mass% of the carboxyl group-containing ethylenically unsaturated monomer since discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (JP 2011-005028A; machine translation) in view of Masao Nakagawa et al (CN104922721A; machine translation; hereinafter “Nakagawa”) and further in view of Ishikura et al (US 2011/0124833 A1).
With respect to claim 8, Goto in view of Nakagawa discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose winding the adhesive skin patch to provide a wound body.
Ishikura, however, teaches an analogous pressure sensitive adhesive composition that is suitable for use on medical patches such as “an emergency plaster, a rolled plaster, a wound-covering dressing, a pressure-sensitive adhesive tape for fixing a medical device, a pressure-sensitive adhesive bandage, and a surgical tape” (para [0059]; “rolled” is interpreted as being synonymous with “wound” as both describe an article that is wrapped or coiled around itself or a core). A rolled material inherently must undergo winding in order to be provided in a rolled form (i.e. a user must wind or wrap material around itself or a core to form a roll of the material).  Thus, Ishikura is interpreted as teaching winding of an adhesive plaster to provide the plaster in a rolled form. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to wind the adhesive skin patch of Goto in view of Nakagawa to provide a wound body as taught by Ishikura for space saving and easier storage of the skin patch prior to use.

Citation of Additional Prior Art made of Record
: Shimobayashi et al (JP 2009273581A; machine translation) teaches an adhesive film configured for skin attachment (abstract) which includes an adhesive containing an acrylic copolymer obtained from a monomer mixture containing (meth)acrylic acid alkyl ester monomer and an alkoxy group-containing ethylenically unsaturated monomer (para [0026]; ethoxydiethylene-glycol acrylate belongs to the alkoxy group containing ethylenically unsaturated monomer).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 9/20/21 have been fully considered as follows:
	With respect to the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 4-5 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CAITLIN A CARREIRO/Examiner, Art Unit 3786